      Case 9:19-cv-00103-DLC-KLD Document 85 Filed 04/07/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 DANNY LEE WARNER,                           Cause No. CV 19-103-M-DLC-KLD

              Plaintiff,

       vs.                                                ORDER

 JILL BUCK, et al.,

              Defendants.


      Plaintiff Danny Lee Warner filed this action on June 17, 2019, alleging

violations of his civil rights under 42 U.S.C. § 1983. On February 9, 2021, the

three remaining defendants moved for summary judgment. On March 1, 2021,

Warner moved the Court to impose sanctions.

      Warner’s motion for sanctions is frivolous. Contrary to his claim, see Mot.

for Sanctions (Doc. 79) at 1, Defendants’ counsel did not represent that she had

discussed discovery issues with Warner. In fact, she said, “Defendants’ counsel

has not had an opportunity to discuss with Plaintiff whether he opposes this motion

or to discuss his discovery responses.” Def. Mot. to Modify Scheduling Order

(Doc. 67) at 2. That is what the Court understood when it reviewed the motion and

granted it.

                                         1
     Case 9:19-cv-00103-DLC-KLD Document 85 Filed 04/07/21 Page 2 of 2



      Warner continues to assert that he has not received the Defendants’

summary judgment materials. See Second Mot. for Extension (Doc. 83). Mr.

Schalburg’s assurance that he will arrange for Warner to view the DVD is

acceptable. See Supp. Cert. of Service (Doc. 78) at 2. Defendants have also

remailed their documents to Warner by certified mail. See Notice (Doc. 84).


      Based on the foregoing, IT IS ORDERED:

      1. Warner’s motion for sanctions (Doc. 79) is DENIED.

      2. Warner’s motions for extension of time (Docs. 80, 83) are GRANTED.

Warner must respond to Defendants’ motion for summary judgment on or before

June 11, 2021.

      3. Defendants may reply in support of their motion for summary judgment

within 14 days of the filing of Warner’s response.

      DATED this 7th day of April, 2021.



                                      ____________________________________
                                      Kathleen L. DeSoto
                                      United States Magistrate Judge




                                         2
